Citation Nr: 1120914	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.

2.  Entitlement to service connection for breathing problems.

3.  Entitlement to service connection for skin discoloration.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served had active service from August 1981 to December 1981 and from February 2003 to September 2004, with service in Kuwait/Iraq between May 2003 and August 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his sleep apnea has worsened and that a higher rating is warranted.  The claims folder reveals that the Veteran's VA outpatient records and several private records are in the claims folder.  There is, however, no comprehensive VA examination to assess the current severity of the disability.  Because the Veteran contends that the disability warrants a higher evaluation, to specifically include on an extraschedular basis.  First, for a VA examination, and then for consideration by the RO as to whether the evidence presents such an exceptional or unusual disability picture requiring that the case be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of extraschedular ratings.  This referral is required because it is not permissible for the Board, in the first instance, to consider the assignment of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

The Veteran is also seeks service connection for breathing, skin problems and bilateral hearing loss.  To date, he has not been afforded a VA examination as to these claims.  In light of his competent report of a continuity of symptomatology since service, his treatment for these conditions on an outpatient basis at VA, and given his service in the Persian Gulf, the Board finds that he must be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board notes that this issue was not adjudicated by the RO under the provisions of 38 C.F.R. § 3.317. Therefore, a remand of this issue for consideration under all applicable laws is warranted.

Finally, in an August 2009 rating decision, the RO denied service connection for tinnitus.  In a September 2009 statement, the Veteran challenged the denial of service connection for tinnitus, and in a February 2010 rating decision, the RO confirmed and continued the denial of service connection.  The Board accepts the Veteran's September 2009 statement as a Notice of Disagreement with the August 2009 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued him a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's VA treatment, to specifically include any records of his care at the Murfreesboro and Nashville, Tennessee, VA Medical Centers, dated since December 2009.

2.  Provide the Veteran with the laws and regulation relating to claims of service connection based on service in the Southwest Asia theater of operations, e.g., 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

3.  Issue the Veteran an SOC with respect to his claim seeking service connection for tinnitus, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue

4.  After associating with the claims folder all pertinent, outstanding records, afford the Veteran a VA examination to assess the current severity of his service-connected sleep apnea.  The examiner must state whether there is any suggestion of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or any requirement of tracheostomy.  If these symptoms do not exist in the Veteran, the examiner should nonetheless provide a detailed report on the severity of the disability.  The examiner should also report the impact of the Veteran's sleep apnea on his ability to work.  All findings and conclusions should be set forth in a legible report.

5.  After associating with the claims folder all pertinent, outstanding records, afford the Veteran an appropriate VA examination to assess the nature and etiology of his breathing problems, skin disorder and bilateral hearing loss.  The claims folder should be made available and reviewed by the examiner.  The examiner should comment on all pertinent facts in the claims folder, to include all the Veteran's competent report of having breathing and skin problems, as well as hearing loss, since service, and private and VA post-service treatment records.  All necessary testing should be conducted.

The examiner must state whether the Veteran's breathing problems, skin problems and hearing loss are attributable to a known clinical diagnosis.  If so, the examiner must state whether it is at least as likely as not that the diagnosed respiratory condition, skin condition and/or hearing loss is related to or had its onset in service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's report of having each of these symptoms since service.  All findings and conclusions should be set forth in a legible report.

6.  Then readjudicate the appeal, to include considering 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as well as adjudication of the issue of whether extraschedular consideration is warranted for the service connected sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

